Citation Nr: 1403471	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.  This matter came before the Board of Veterans' Appeals (the Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1  Bilateral hearing loss disability is attributable to service.

2  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during peacetime service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in peacetime service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

First, there are current diagnoses of bilateral hearing loss and tinnitus as the August 2012 VA examination provided both.  Second, right ear hearing loss was noted upon service entrance in 1986.  Right ear hearing loss was diagnosed during service in a February 1988 STR.  That same STR noted decreased hearing acuity in the left ear, although it remained within normal limits.  The examiner noted that the losses were consistent with acoustic trauma.  Thus, the evidence indicates worsening pre-existing right ear hearing loss, a shift in the left ear hearing thresholds, and acoustic trauma.  Thus, there are current disabilities and in-service events and diagnoses. 

The only issue remaining on appeal is thus whether hearing loss and tinnitus are related to service.  Regarding tinnitus, the Board finds that the evidence of record supports a finding of service connection.  The Veteran has provided competent and credible testimony that his tinnitus began years ago.  Resolving all reasonable doubt in favor of the Veteran, this indicates acoustic trauma with ongoing symptoms and a current diagnosis.  Service connection is warranted. 

Regarding bilateral hearing loss, despite the lack of documentation of left ear hearing loss in 1988, the Board finds that the evidence of record demonstrates service connection is warranted.  The 1988 STR indicated a worsening of pre-existing right ear hearing loss and decreased left ear hearing loss.  Without a separation examination, the benefit of the doubt demonstrates that the Veteran's hearing loss is due to service. 

The Board notes the negative nexus opinions provided by a VA examiner in August, October, and December 2012 reports.  However, the examiner relied on a document not present in the claims file (the separation examination), did not provide full weight to the 1988 STR,  did not address relevant causation elements (aggravation), relied on the lack of objective documentation of tinnitus during service, and disregarded the Veteran's lay statements of continuity.  The opinions are thus inadequate and lacking in probative value. 


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


